                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

JUSTAN ADAMS,                             )
                                          )
                       Plaintiff,         )
       v.                                 )      No. 1:19-cv-00214-GZS
                                          )
NURSE AT RIVERVIEW HOSPITAL               )
et al.,                                   )
                                          )
                       Defendants         )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge's Recommended Decision

(ECF No. 5) filed June 12, 2019, the Recommended Decision is AFFIRMED.

        It is ORDERED that Plaintiff’s Complaint (ECF No. 1) is DISMISSED pursuant

to 28 U.S.C. § 1915 e 2 .



                                                 _/s/ George Z. Singal        __
                                                 United States District Judge

Dated this 15th day of July, 2019.
